  Case 21-07702       Doc 21     Filed 07/08/21 Entered 07/08/21 23:08:14          Desc Main
                                  Document     Page 1 of 22



                          IN THE U.S. BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                       )
                                             )              Case No. 21-07702
AIWA CORPORATION,                            )
a Delaware corporation,                      )              Chapter 11
                                             )
                       Debtor.               )              Hon. Deborah L. Thorne
                                             )
                                             )              Hearing Date: July 15, 2021
                                             )              Hearing Time: 9:00 a.m.

                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Thursday, the 15th day of July, 2021, at 9:00 a.m,, I
will appear before the Honorable Deborah L. Thorne, or any judge sitting in that judge’s place,
and present the motion of Aiwa Holdings, LLC for Limited Relief from the Automatic Stay, a
copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

         To appear by video, use this link: https://www.zoomgov.com . Then enter the meeting
ID.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID.

      Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 - no
password required. The meeting ID and further information can also be found on Judge Thorne’s
web page on the court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                             AIWA HOLDINGS, LLC

                                             By: /s/ Adam P. Silverman
                                                     One of its attorneys

                                             Adam P. Silverman, Esq. (ARDC #6256676)
                                             Alexander F. Brougham, Esq. (ARDC #6301515)
                                             ADELMAN & GETTLEMAN, LTD.
1150917_2
  Case 21-07702       Doc 21     Filed 07/08/21 Entered 07/08/21 23:08:14           Desc Main
                                  Document     Page 2 of 22



                                             53 W. Jackson Blvd., Suite 1050
                                             Chicago, Illinois 60604
                                             (312) 435-1050
                                             asilverman@ag-ltd.com
                                             abrougham@ag-ltd.com

                                CERTIFICATE OF SERVICE

       I, Adam P. Silverman, certify that I caused to be served a copy of this notice and the
attached motion on each entity shown on the attached list at the address shown and by the
method indicated on the list on the 8th day of July, 2021, at or before 11:59 p.m.

                                                     By:    /s/ Adam P. Silverman
                                                            Adam P. Silverman, Esq.


                                        SERVICE LIST

VIA CM/ECF:

      William B Avellone bill.avellone@charteredmgt.com
      Jeremy C Kleinman jkleinman@fgllp.com,
       mmatlock@fgllp.com;csmith@fgllp.com;csucic@fgllp.com
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      David J Stein dstein@masudafunai.com, docketing@masudafunai.com
      Gary Vist gvist@masudafunai.com, docketing@masudafunai.com


VIA FIRST CLASS MAIL:

Ace & Acme Consulting                             Channel Technology Limited
ATTN: Bruno Marchevsky                            ATTN: Thomas Li,
2720 Harrison St.                                 Unit A,11/F
Evanston, IL 60201                                Seabright Pl. 9-23
                                                  Shell St.
                                                  North Point HONG KONG
Citibank                                          Foreshot Industrial Corporation
ATTN: Dave Thakkar                                ATTN: Kevin Huang
1825 Lake Cook Road                               No. 7-1, Minquan Rd., Dayuan Dist.
Northbrook, IL 60062                              Taoyuan City 33759,
                                                  TAIWAN (R.O.C)




1150917_2
  Case 21-07702      Doc 21   Filed 07/08/21 Entered 07/08/21 23:08:14      Desc Main
                               Document     Page 3 of 22



Gide Loyrette Nouel                         Griffin Int'l Companies, Inc.
A.A.R.P.I.                                  ATTN: Paul Franzich
ATTN: Dequire-Portier Raphaelle             5850 Opus Parkway, Ste. 114
15 rue de Laborde -                         Minnetonka, MN 55343
75008 Paris
FRANCE
Loop Capital Markets                        Masuda Funai Eifert & Mitchell Ltd.
ATTN: Trent Schwartz                        ATTN: David Stein
111 W. Jackson Blvd., Ste. 1901             203 N. LaSalle St., Ste. 2500
Chicago, IL 60604                           Chicago, IL 60601-1262
N. Morgan Consulting LLC                    Partridge Partners P.C.
ATTN: Nick Morgan                           ATTN: Mark Partridge
4836 N. Woodburn St.                        321 N. Clark St., Ste. 720
Whitefish Bay, WI 53217                     Chicago, IL 60654
PGH Industries LTD                          Schjødt, ATTN: Thomas Hagen
ATTN: Paul Hersko                           Ruseløkkveien 14
166 W. Washington, Ste. 730                 P.O. Box 2444 Solli
Chicago, IL 60601                           NO-0201 Oslo
                                            NORWAY
Schonherr                                   SKW Schwarz
Rechstanwalte                               Rechsanwalte
Gmbh                                        Gmbh
ATTN: Michael Woller                        ATTN: Margret Knitter
A-1010 Vienna,                              Postfach 20 17 42,
Schottenring 19                             Munich 88017
AUSTRIA                                     GERMANY
Tomkins & Co.,                              Tricon Logistics
ATTN: Simon Gray                            ATTN: Terry Nashif
5 Dartmouth Road                            4450 W. Walnut, Ste. 100
Dublin 6, D06 F9C7                          Irving, TX 75038
IRELAND
Turn-Key Fulfillment, LLC                   U.S. Small Business Administration
ATTN: Graigg Condiff                        721 19th St.
1025 W. Innovation Dr.                      Denver, CO 80202
Kearney, MO 64060
Via Licensing Corporation                   Wal-Mart Stores, Inc.
ATTN: Joe Campos                            c/o Bank of America
1275 Market Street                          PO Box 500787
San Francisco, CA 94103                     Saint Louis, MO 63150-0787




1150917_2
     Case 21-07702     Doc 21    Filed 07/08/21 Entered 07/08/21 23:08:14            Desc Main
                                  Document     Page 4 of 22



                          IN THE U.S. BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                        )
                                              )              Case No. 21-07702
AIWA CORPORATION,                             )
a Delaware corporation,                       )              Chapter 11
                                              )
                       Debtor.                )              Hon. Deborah L. Thorne
                                              )
                                              )              Hearing Date: July 15, 2021
                                              )              Hearing Time: 9:00 a.m.

                              MOTION FOR LIMITED RELIEF
                              FROM THE AUTOMATIC STAY

         NOW COMES Aiwa Holdings, LLC, a California limited liability company (the

“Purchaser”), by and through its undersigned counsel, and moves the Court, pursuant to section

362(d)(1) of the United States Bankruptcy Code (11 U.S.C. §§ 101 et seq., the “Bankruptcy

Code”) and Rule 4001(a) of the United States Bankruptcy Rules (the “Rules”), for a

modification of the automatic stay arising under section 362 of the Bankruptcy Code, for the

limited purpose of clarifying the effect of a prepetition order entered, and proceedings before, the

District Court for the 44th Judicial District, Dallas County, Texas (the “Texas Court”), and for a

waiver of the 14-day stay pursuant to Bankruptcy Rule 4001(a)(3) in connection therewith (the

“Motion”). In support of the Motion, the Purchaser respectfully states as follows:

I.       INTRODUCTION

         This Chapter 11 case cannot proceed in a meaningful manner absent the relief requested

herein. Pre-petition, the Purchaser acquired assets from a court-appointed receiver in the Texas

Court pursuant to an asset purchase agreement that the receiver deemed to be the highest and

best offer. The sale closed. The parties exchanged several instruments of transfer including a bill

of sale, and various assignments of intellectual property. The Purchaser tendered, and the

receiver accepted, the purchase price. The Purchaser registered the trademarks it acquired in its
1150665_3                                                                                           1
  Case 21-07702       Doc 21      Filed 07/08/21 Entered 07/08/21 23:08:14             Desc Main
                                   Document     Page 5 of 22



name with the U.S. Patent and Trademark Office. And thereafter, the receiver filed a status

report with the Texas Court providing that he had executed the Asset Purchase Agreement which

conveyed the receivership assets to the Purchaser.

       After closing but before the petition date, Aiwa Corporation, debtor herein (the

“Debtor”) filed an emergency motion in the Texas Court to “set aside” the sale as

“unauthorized,” and to discharge the receiver – even though the receiver’s appointment had been

initiated by the filing of an Agreed Order Appointing Receiver (as defined below) signed by the

Debtor. The Texas Court denied the emergency nature of the motion and set a subsequent

hearing date. The Purchaser and the receiver filed responses to the Debtor’s motion, and on the

eve of a hearing thereon, the Debtor commenced the instant Chapter 11 case.

       At issue is whether the Agreed Order Appointing Receiver, as well as the expressed

intent of the Texas Court, authorized the sale to be consummated upon its closing, or,

alternatively, whether the sale required further court approval to be effective. If the sale was

consummated upon closing, then the Purchaser owns the assets over which the Debtor is

currently asserting dominion and control. If the sale was not consummated, then the Purchaser

may wind up reverting to being the Debtor’s secured lender, resulting in disputes over cash

collateral and adequate protection.

       Until the respective rights and interests of the Purchaser and the Debtor are determined,

neither party can make meaningful use of the sold assets, fearing that a court will later find the

assets actually belonged to the other party. And because the Debtor asserts that the sold assets

are property of its bankruptcy estate, the entire administration of its Chapter 11 case is fraught

with uncertainty. No interested party will be able to deal with the Debtor with any degree of

confidence that the Debtor has the rights and interests it purports to have. Even the Debtor’s

recently filed Bankruptcy Schedules and Statement of Financial Affairs cannot be relied upon

1150665_3                                                                                            2
    Case 21-07702       Doc 21     Filed 07/08/21 Entered 07/08/21 23:08:14                Desc Main
                                    Document     Page 6 of 22



until there is an adjudication of the parties’ respective rights. And the longer the respective

interests of the Purchaser and the Debtor remain uncertain, the more damage the uncertainty will

cause to the Purchaser, the Debtor’s bankruptcy estate, and all parties in interest.

        The only expedient solution is to the lift the automatic stay for the limited purpose of

allowing the Texas Court to interpret the terms of its Agreed Order Appointing Receiver, as well

as the authority it intended to provide the receiver with respect to the sale. For the reasons stated

herein, allowing the Texas Court to determine this limited issue is a narrowly tailored approach

that provides for the most efficient, timely, and cost-effective means of freeing the Debtor, the

Purchaser, and the entire bankruptcy case from limbo.

II.     FACTUAL BACKGROUND1

        A.      The Agreed Order Appointing Receiver

        1.      In the 1970s through the 1990s, the Japanese brand “Aiwa” was a well-known

manufacturer of consumer audio equipment such as hi-fi components, headphones, and speakers,

enjoying considerable brand recognition among consumers. As the years passed, however, the

brand experienced a lengthy period of stagnation, and was eventually discontinued. Around

2015, Aiwa’s U.S. trademark was acquired by investors who attempted to re-launch the brand to

sell a variety of consumer audio products. This venture resulted in the creation of the Debtor, to

market and sell Aiwa-branded products.

        2.      The Debtor’s business plan proved unsuccessful. By January 2021, the Aiwa

brand had failed to regain anything close to its former market share and brand recognition. The

1
  The extensive factual and procedural background of the proceedings before the Texas Court, together
with supporting affidavits and other documents, are set forth in great detail in the Receiver’s Response to
Defendant’s Motion to Set Aside Unauthorized Sale and Discharge Receiver and Cross-Motion to
Confirm Sale (the “Receiver’s Response,” attached hereto as Exhibit A) and Aiwa Holdings, LLC’s
Response to Defendant Aiwa Corporation’s Verified Emergency Motion to Set Aside Unauthorized Sale
and Motion to Discharge Receiver (the “Purchaser’s Response,” attached hereto as Exhibit B), both of
which are incorporated herein by express reference. The factual background that follows consists only of
the events immediately relevant to the relief requested by this Motion.
1150665_3                                                                                                3
  Case 21-07702       Doc 21     Filed 07/08/21 Entered 07/08/21 23:08:14             Desc Main
                                  Document     Page 7 of 22



Debtor was left with few employees, moribund cash flow, and minimal and diminishing

inventory. Ultimately, the Debtor defaulted on its debts to its senior secured lenders, Fairlane

Fund One, LP and Fairlane Fixed Income Fund LLC (collectively, the “Original Lenders”).

       3.      To induce the Original Lenders not to foreclose their blanket liens, the Debtor

entered into a Forbearance Agreement dated January 4, 2021 (the “Forbearance Agreement,”

attached hereto as Exhibit C). In accordance with the Forbearance Agreement, the Debtor

entered into an Agreed Order Appointing Receiver (the “Agreed Order Appointing Receiver,”

attached hereto as Exhibit D), which the Original Lenders were entitled to file with the Texas

Court if the Debtor failed to cure its default by February 5, 2021. See Forbearance Agmt. § 9.

Also pursuant to the Forbearance Agreement, the Debtor agreed not to contest a modification of

the automatic stay by the Original Lenders in the event the Debtor filed bankruptcy. See

Forbearance Agmt. § 12.

       4.       The Debtor failed to cure its default, and the Original Lenders filed the Agreed

Order Appointing Receiver with the Texas Court. On February 8, 2021, the Texas Court signed

the Agreed Order Appointing Receiver, and appointed Pascal Garboni (the “Receiver”) as the

receiver for the Debtor, charged with taking and disposing of the Original Lenders’ collateral.

The Debtor not only did not oppose the appointment of the Receiver, but actually agreed to it.

Moreover, the Agreed Order Appointing Receiver has never been amended or superseded.

       5.      The Agreed Order Appointing Receiver expressly authorizes several actions by

the Receiver, including the authority to,

       With the consent of Lender, take any and all actions necessary to use, convert,
       process and market the Collateral or the resulting products or services for the
       highest and best value, including, but not limited to sale of the Collateral by
       auction and/or assisting Lender with disposition of the Collateral . . . .

Agreed Order Appointing Receiver, Ex. D hereto, at 3, para. (g) (emphasis added).



1150665_3                                                                                          4
  Case 21-07702       Doc 21      Filed 07/08/21 Entered 07/08/21 23:08:14               Desc Main
                                   Document     Page 8 of 22



       B.      The Receiver’s Sale Process

       6.      The Receiver attempted to solicit interest in a sale of the collateral in his

possession, and in particular the Debtor’s most valuable asset: the right to use the Aiwa brand

and its associated intellectual property. The Receiver prepared marketing materials and designed

bid procedures for an auction. Garbani Dec., Ex. A to Receiver’s Resp. (i.e., Ex. A hereto), ¶ 3.

The Receiver established a data room containing information for interested parties to review, and

he emailed over 500 potential acquirers or related parties, such as business brokers and

investment bankers, to inform them about the prospective sale. Id. These marketing efforts were

met with little interest; the Receiver did not receive any formal offers notwithstanding these

marketing efforts. As a result, in consultation with the Original Lenders, the Receiver canceled

the planned auction. Id. ¶ 4.

       7.      Shortly thereafter, in light of the lack of interest in purchasing its collateral, the

Original Lenders decided to sell their secured claim, along with the junior secured claim against

the Debtor’s assets formerly held by Mark Thomann (which the Original Lenders had acquired

directly) to the Purchaser on March 23, 3021. As a result, the Purchaser—a participant in the

consumer electronics industry which had previously been in discussions with the Debtor to buy

its assets—acquired the Debtor’s debt obligations from the Original Lenders, making the

Purchaser the Debtor’s senior secured lender.

       C.      The Debtor’s Violation of the Agreed Receivership Order

       8.      Meanwhile, unbeknownst to the Receiver and in violation of the Agreed Order

Appointing Receiver, the Debtor began its own, independent, attempt to sell its assets, including

the Aiwa brand. In late May 2021, the Debtor disclosed to the Receiver for the first time that,

without the Receiver’s knowledge or authorization, it had entered into an agreement with one of

the Debtor’s competitors, Sakar International, Inc. (“Sakar”), to purchase substantially all of the

1150665_3                                                                                               5
  Case 21-07702         Doc 21    Filed 07/08/21 Entered 07/08/21 23:08:14             Desc Main
                                   Document     Page 9 of 22



Debtor’s assets. In further violation of the Agreed Order Appointing Receiver, the Debtor had

entered into an exclusivity agreement with Sakar, forbidding the Debtor from entertaining any

other offers.

       9.       The Debtor thereafter advised the Receiver—approximately six days after the date

the Debtor and Sakar entered in to the documentation concerning the sale to Sakar—that the

Debtor had completed the sale to Sakar and demanded that the Receiver either accept the sale to

the Sakar or resign as receiver, even though (a) the Debtor failed to provide the Receiver with

executed documentation evidencing the sale to Sakar, (b) no funds were ever received by the

Receiver, and (c) the sale to Sakar was expressly prohibited by the Agreed Order Appointing

Receiver.

       10.      Upon hearing of the Sakar offer, the Purchaser promptly prepared a superior offer

for substantially all of the Debtor’s assets (the “Sale Assets”), which the Purchaser tendered to

the Receiver on June 2, 2021. A breakdown of the cash consideration and promissory payments

proposed by the Purchaser’s and Sakar’s respective offers is set forth on page 14 of the

Purchaser’s Response (i.e., Exhibit B hereto), but in short, the Purchaser’s offer was $1 million

higher than Sakar’s. Additionally, the Purchaser’s offer provided a mechanism (through a

“creditor representative” to pay all or substantially all of the creditors of the Debtor from the

proceeds of the sale.

       D.       The Debtor’s Implied Consent to the Sale

       11.      The Texas Court held a status conference on June 3, 2021, at which the Receiver

described both the Purchaser’s submitted written offer and the proposed terms of the sale to

Sakar based on the unsigned documentation provided by the Debtor. See Receiver’s Status

Report (the “Receiver’s Report,” attached hereto as Exhibit E), at 1. The Receiver reported the

Purchaser’s offer to be, among other things, the more economically favorable, and said he was

1150665_3                                                                                           6
  Case 21-07702        Doc 21     Filed 07/08/21 Entered 07/08/21 23:08:14            Desc Main
                                  Document      Page 10 of 22



inclined to approve it if he became comfortable with its legal terms. Id. The Texas Court

essentially responded that it sounded like everything was progressing appropriately and that she

was available in the event any issues arose. Purchaser’s Resp. at 6.

       12.      Significantly, at the June 3, 2021 hearing, the Debtor raised no objection to the

proposed sale to Purchaser. Instead, its counsel merely confirmed to the Court that he had spoken

with the Receiver’s counsel and was aware of the two offers, and that the Debtor “supported an

expeditious sale of the receivership assets.” Receiver’s Report at 1.

       E.       Closing of the Asset Sale

       13.      In accordance with his powers under the Agreed Order Appointing Receiver, his

representations at the hearing, the Debtor’s lack of objection, and the Texas Court’s assent, the

Receiver accepted the Purchaser’s Offer on June 7, 2021. To consummate the sale of the

Purchased Assets (the “Asset Sale”), the Receiver duly executed and delivered to the Purchaser

the following documents (collectively, the “Consummation Documents,” attached hereto as

Group Exhibit F), in exchange for satisfaction of the debt of Debtor held by the Purchaser,

additional cash consideration, and post-closing payments, as set forth in the Consummation

Documents:

             a. An Asset Purchase Agreement between the Receiver Over Specific Assets of Aiwa
                Corporation and Aiwa Holdings, LLC (individually, the “Asset Purchase
                Agreement”);

             b. An Assignment Agreement;

             c. A Bill of Sale;

             d. A Trademark Assignment;

             e. A Copyright Assignment;

             f. A Patent Assignment; and

             g. A Power of Attorney.

1150665_3                                                                                           7
  Case 21-07702       Doc 21     Filed 07/08/21 Entered 07/08/21 23:08:14            Desc Main
                                 Document      Page 11 of 22



       14.     The Asset Purchase Agreement expressly provided for the sale to take effect

immediately upon execution of the relevant documents. See Asset Purchase Agmt. §§ 4.1, 4.3.

Consistent with the Agreed Order Appointing Receiver, the Asset Purchase Agreement was not

conditioned upon additional court approval. Id. §§ 4.1, 4.3 In fact, the Purchaser paid the cash

consideration due under the Asset Purchase Agreement to the Receiver for the benefit of the

Debtor, and the closing occurred as of June 7, 2021.

       15.     Promptly thereafter, the Purchaser filed with the United States Patent and

Trademark Office the applicable Consummation Documents to transfer title in the trademark and

other intellectual property of the Debtor to the Purchaser pursuant to the terms and conditions of

the Asset Purchase Agreement.

       16.     Immediately after executing and delivering the Consummation Documents, the

Receiver filed the Receiver’s Report, informing the Texas Court that the Receiver had followed

through with his representations at the status hearing and executed the Asset Purchase

Agreement. Receiver’s Report at 1. The Receiver stated that the receivership assets had been

conveyed to the Purchaser. Id.

       17.     Shortly after closing of the Asset Sale, and in reliance on the Agreed Order

Appointing Receiver and the Consummation Documents, the Purchaser ordered over $1 million

dollars in Aiwa-branded products, to ensure product availability and commitments both regional

and national brick-and-mortar retailers, online retailers, and TV shopping channels in time for

the holiday shopping season.

       F.      The Debtor Attacks the Asset Sale

       18.     On June 10, 2021, three days after the closing of the Asset Sale to Purchaser, and

without having raised any objection to the Asset Sale until that point, the Debtor filed an

emergency motion requesting the Texas Court: (a) set aside and vacate the Asset Sale; and (b)

1150665_3                                                                                           8
    Case 21-07702      Doc 21      Filed 07/08/21 Entered 07/08/21 23:08:14              Desc Main
                                   Document      Page 12 of 22



discharge the Receiver. The Texas Court declined to hear the Debtor’s motion on an emergency

basis, and set it for hearing on June 23, 2021. The Receiver and the Purchaser both filed

responses to the Debtor’s motion (i.e., the Receiver’s Response and the Purchaser’s Response).

In addition to opposing the Debtor’s motion, the Receiver’s Response contained a cross-motion

to confirm the Asset Sale, to the extent further court approval was necessary. See Receiver’s

Resp. at 6.

        19.     On June 22, 2021, on the eve of the scheduled hearing, the Debtor filed the instant

bankruptcy case (the “Chapter 11 Case”) under Subchapter V of Chapter 11 of the Bankruptcy

Code. A Subchapter V trustee, William Avellone (the “Subchapter V Trustee”) was appointed

and a scheduling order has entered, see ECF No. 13, but the Court has not yet held a hearing in

the case.

        20.     The Debtor filed its schedules and statement of financial affairs on July 7, 2021.

The schedules purport to treat the Purchaser as a disputed secured creditor, see Schedule D, ECF

No. 16, at No. 2.1, while referring to the Asset Purchase Agreement as an executory contract to

which the Debtor is a party, see Schedule G, ECF No. 16, at No. 2.4.

III.    RELIEF REQUESTED

        21.     The Purchaser, having relied on the Debtor’s Agreed Order Appointing Receiver

and the duly executed Consummation Documents, and having funded the Asset Sale, asks the

Court to modify the automatic stay for the limited purpose of allowing the Texas Court to verify

whether the Asset Sale was consummated prepetition.2

        22.     The Debtor anticipates this determination can be obtained by filing a single

motion with the Texas Court to reopen the receivership case and determine whether the Asset

2
  In the event that the Texas Court determines confirmation was, in fact, a necessary procedural step for
the Asset Sale to be consummated under Texas law, then the Purchaser would, as appropriate, file another
motion before this Court for further modification of the automatic stay to enable to the Texas Court to
enter an order confirming the sale, and hereby reserves its right to do so.
1150665_3                                                                                              9
  Case 21-07702        Doc 21     Filed 07/08/21 Entered 07/08/21 23:08:14             Desc Main
                                  Document      Page 13 of 22



Sale was consummated under the Agreed Order Appointing Receiver, Texas law, and the

proceedings that took place in the Texas Court. Given its experience with the case, the Texas

Court can be expected to issue a ruling swiftly thereafter.

       23.      Additionally, the Purchaser requests a finding that the 14-day stay under

Bankruptcy Rule 4001(a)(3) is inapplicable, enabling the Purchaser to obtain a resolution at the

earliest possible opportunity.

IV.    APPLICABLE STANDARD

       24.      Section 362(d)(1) of the Bankruptcy Code permits the Automatic Stay to be

modified for “cause.” 11 U.S.C. § 362(d)(1). The term “cause” “has no clear definition and is

determined on a case-by-case basis.” IBM v. Fernstrom Storage & Van Co (In re Fernstrom

Storage & Van Co.), 938 F.2d 731, 735 (7th Cir. 1991).

       25.      Whether cause exists is left to the discretion of the bankruptcy court, guided by

“the hardships imposed on the parties with an eye towards the overall goals of the Bankruptcy

Code.” In re C&S Grain Co., 47 F.3d 233, 238 (7th Cir. 1995). “A court may grant a party relief

from the stay if it finds the moving party’s interest in the property can be better protected or for

any other cause the court finds to be worthy.” Id.

       26.      Courts in this jurisdiction commonly frame their analyses in accordance with a

three-factor test laid out by the Seventh Circuit in In re Fernstrom Storage & Van Co.

Fernstrom, 938 F.2d at 735; In re D/C Distrib., LLC, 617 B.R. 600, 611-15 (Bankr. N.D. Ill.

2020) (noting that “as the Fernstrom factors are the only cogent test for cause in the Seventh

Circuit, the factors are regularly applied outside their original context”).

       27.      Under Fernstrom, a court considers whether:

             a. Any great prejudice to either the bankrupt estate or the debtor will result
                from continuation of the civil suit,



1150665_3                                                                                           10
  Case 21-07702           Doc 21     Filed 07/08/21 Entered 07/08/21 23:08:14           Desc Main
                                     Document      Page 14 of 22



               b. The hardship to the [non-bankrupt party] by maintenance of the stay
                  considerably outweighs the hardship of the debtor, and

               c. the creditor has a probability of prevailing on the merits.

Fernstrom, 938 F.2d at 735 (citing In re Pro Football Weekly, 60 B.R. 824, 826 (N.D. Ill. 1986))

(alteration in original).

V.       ARGUMENT

         28.      Lifting the automatic stay for the limited purpose requested herein is the only way

to prevent a substantial injustice. At present, the Purchaser and the Debtor take divergent views

on whether the Asset Sale was consummated prepetition. As a result, questions fundamental to

the administration of the Chapter 11 Case—such as whether the Debtor is currently spending its

own money, or whether the Debtor owns the intellectual property rights it needs to operate in the

ordinary course of business—remain unanswered. Until this uncertainty is resolved, the Chapter

11 Case is effectively in limbo.

         29.      The situation mandates an expedited resolution. The only way to advance the

Chapter 11 Case is to modify the automatic stay to allow the Texas Court to determine whether

the Asset Sale was consummated. If so, then the bankruptcy estate is entitled to the proceeds of

the Asset Sale, and the Sale Assets belong to the Purchaser. If not, then the bankruptcy estate

may retain an interest in the Sale Assets, albeit subject to the Purchaser’s senior security interest,

and the Receiver should be directed to return the cash proceeds of the Asset Sale to the

Purchaser.

         30.      Lifting the stay to obtain such a determination satisfies the Fernstrom factors

because it (a) will prevent prejudice to the Debtor and its estate; (b) will prevent substantial

prejudice to the Purchaser; and (c) will likely result in the swift issuance of a ruling by the Texas

Court.



1150665_3                                                                                           11
  Case 21-07702        Doc 21      Filed 07/08/21 Entered 07/08/21 23:08:14                Desc Main
                                   Document      Page 15 of 22



          A.    Clarifying whether the Asset Sale was consummated will not cause
                prejudice to the estate or the Debtor.

                i.      The Chapter 11 Case cannot proceed without knowing whether the Debtor
                        owns the Sale Assets.

          31.   It will be virtually impossible to administer the Chapter 11 Case without knowing

what the bankruptcy estate owns. If the Asset Sale was consummated and the estate’s only

significant asset consists of the sale proceeds, then the Debtor has no business to operate: it

cannot market or sell products utilizing the sold Aiwa brand and other intellectual property; it

cannot collect accounts receivable that have been assigned to the Purchaser; and, without assets,

its likelihood of obtaining credit to finance further operations is minimal.

          32.   Conversely, if the Asset Sale was not consummated and the estate retains an

interest in the Sale Assets, then the Purchaser nonetheless holds a blanket, first priority,

perfected, lien on all, or virtually all, of the estate’s assets. The Debtor cannot operate its

business in the ordinary course, because it cannot spend money (i.e., the Purchaser’s cash

collateral) without Court authority. And the Purchaser has the right to demand adequate

protection of its security interest, which is likely significant, given the rapid devaluation the

Debtor is believed to be causing to the Aiwa brand.

          33.   Thus, absent an expeditious determination of whether the Asset Sale was

consummated prepetition, the Debtor cannot operate in the ordinary course and effectively

cannot use any alleged property of the estate. Consequently, the only prejudice to the Debtor and

its estate (in addition to all other parties in interest) lies in maintaining the uncertainty of its

estate.

          34.   For the same concerns of expediency and the elimination of costly delay, the

Purchaser has requested that this Court find that the 14-day stay pursuant to Bankruptcy Rule




1150665_3                                                                                              12
  Case 21-07702        Doc 21     Filed 07/08/21 Entered 07/08/21 23:08:14             Desc Main
                                  Document      Page 16 of 22



4001(a)(3) be deemed inapplicable, so that the Purchaser may move as quickly as possible to

seek relief from the Texas Court.

               ii.     The Texas Court is uniquely suited to interpet its own orders and
                       proceedings.

       35.     Interpreting the status of the Sale Assets boils down to whether, under Texas law,

the proceedings before the Texas Court, considered in light of the authority granted in the

Agreed Order Appointing Receiver, were sufficient to vest title to the Sale Assets in the

Purchaser. Given its facility with Texas law and its familiarity with the parties, facts, briefs, and

proceedings that have come before it, the Texas Court is in the best position to render a swift and

authoritative determination.

       36.     Courts in the Seventh Circuit have found it is a proper exercise of discretion to

allow state-law issues to be determined in the most appropriate non-bankruptcy forums. See, e.g.,

In re Williams, 144 F.3d 544, 550 (7th Cir. 1998) (finding no abuse of discretion where “all

roads lead to the state court: if a tenant has no viable defenses, it makes sense to permit the

landlord to get its judgment of possession; if the tenant has viable defenses, then it makes sense

to permit her to assert them in state court. The sooner these issues are resolved, the sooner the

parties can move on . . . .”); In re Archdiocese of Milwaukee, 523 B.R. 655, 659 (E.D. Wis.

2014) (finding the bankruptcy court abused its discretion not to lift the stay where “resolution of

the state court appeal can only help to facilitate reorganization”).

       37.     Courts are particularly willing to lift the automatic stay where an important issue

hinges on the interpretation of a non-bankruptcy court’s order. See, e.g., In re Forehand, No. 15-

41980, 2016 WL 637955, at *10 (Bankr. S.D. Ga. Feb. 12, 2016) (lifting stay upon noting that

“[t]he court that issues an order, here the Superior Court of Chatham County, Georgia, is in the

best position to determine whether a party should be held in contempt for violating the court’s

order”); In re Hopper, 474 B.R. 872, 886, 89-90 (Bankr. E.D. Ark. 2012) (lifting stay where “the
1150665_3                                                                                           13
  Case 21-07702        Doc 21      Filed 07/08/21 Entered 07/08/21 23:08:14            Desc Main
                                   Document      Page 17 of 22



characterization of this debt as support or not is an issue more appropriate for the State Court

judge to decide—she is best equipped to interpret her own order”); Ross v. Tognetti, Nos. 03-

37171, 04-9400, 04-9165, 2006 WL 2587544, at *12 (Bankr. S.D.N.Y. June 21, 2006) (lifting

stay where “the state court that so-ordered the Settlement Stipulation is best able to interpret its

disputed provisions”).

       38.     The Texas Court’s unique insights into the facts and law will likely minimize (if

not entirely eliminate) any briefing needed to obtain a ruling. The same cannot be said if the

parties are required to litigate the same issue before this Court. Presumably, the Court will need

briefing on the circumstances in which the Agreed Order Appointing Receiver was entered,

procedural and factual details about the hearings already held before the Texas Court, and the

applicable Texas legal framework. This will translate into increased legal fees and inevitable

delays and uncertainty to be borne by all parties, including the Debtor and bankruptcy estate – all

of which would be avoided by proceeding in the Texas Court.

       39.     Additionally, litigating before this Court could raise jurisdictional issues (each

requiring briefing and resolution) that would not be applicable in state court. The interpretation

of the Agreed Order Appointing Receiver is not yet squarely before this Court, but raises

Rooker/Feldman and mandatory or permissive abstention issues. Such jurisdictional challenges

will not arise if the matter is heard by the Texas Court.

               iii.      The Debtor is estopped from claiming it is prejudiced by, or otherwise
                         opposing, the proposed modification to the automatic stay.

       40.     In the Forbearance Agreement, the Debtor expressly agreed that,

       upon any filing of bankruptcy by [the Debtor], Lender shall be entitled to
       immediate termination of the automatic stay provisions of 11 U.S.C. § 362,
       granting Lender complete relief in allowing Lender to exercise all of its legal
       rights and remedies, including without limitation, the right to foreclose the liens
       created in the Loan Documents, judicially or non-judicially, or any other right or
       remedy afforded under the Loan Documents, at law, in equity or otherwise, and
       Borrower agrees not to directly or indirectly oppose or otherwise defend against
1150665_3                                                                                           14
  Case 21-07702          Doc 21     Filed 07/08/21 Entered 07/08/21 23:08:14            Desc Main
                                    Document      Page 18 of 22



       Lender’s efforts to gain relief from the automatic stay or to foreclose the
       Collateral subsequent to the Forbearance Period . . . .

Forbearance Agmt., Ex. C hereto, § 12, at 4. The Debtor likewise agreed that it had the benefit of

competent counsel in drafting these particular provisions; that it understood its rights under 11

U.S.C. § 362; and that the lifting of the automatic stay “shall be deemed for cause pursuant to §

362(d)(1).” Id.

       41.        At the time these provisions were entered into, the Original Lenders had the

admitted right to foreclose their liens on the Debtor’s property, and the foregoing provisions

constituted a material inducement for the Original Lenders to forbear from exercising their

rights. As the assignee of the Original Lenders’ rights under the Forbearance Agreement, the

Purchaser is entitled to enforce the provisions against the Debtor.

       42.        The Purchaser could assert that the above provisions entitled it to a wholesale

lifting of the automatic stay to allow it to take possession of the Sale Assets, and reserves its

right to do so in the future. But for now, the Debtor’s prepetition waiver should prevent the

Debtor from opposing the limited stay relief sought herein, on the grounds of prejudice or

otherwise.

       43.        The Purchaser readily acknowledges there is a split of authority as to whether

prepetition waivers of the automatic stay are per se effective to eliminate the protections of

section 362 of the Bankruptcy Code. But the Court need not determine that issue here. There is

support for a middle ground, in which courts allow such waivers to be “considered as a factor in

deciding whether relief from stay for cause should be granted.” In re 4848, LLC, 490 B.R. 343,

348 (Bankr. E.D. Wis. 2013) (characterizing this as the approach of “[m]ost of the more recent

decisions”) (citing In re Desai, 282 B.R. 527, 532 (Bankr. M.D. Ga. 2013)).

       44.        In light of the limited relief sought herein, the Court should consider the Debtor’s

prepetition waiver as yet another factor militating in favor of lifting the automatic stay. In effect,
1150665_3                                                                                           15
  Case 21-07702       Doc 21      Filed 07/08/21 Entered 07/08/21 23:08:14             Desc Main
                                  Document      Page 19 of 22



the Debtor should not be permitted to receive the benefits of an agreement to modify the

automatic stay, while claiming it is prejudiced by such a modification.

       B.      The Purchaser faces great hardship—and will suffer even greater hardship
               in the future—every day a stranger controls the assets it paid for.

       45.     The nonexistent prejudice to the Debtor and its estate in lifting the stay must be

balanced, under Fernstrom, against the severe hardship suffered by the Purchaser. The Debtor or

the Receiver retains the cash consideration paid for the Sale Assets, yet the Debtor also continues

to use the Sale Assets, as if no sale ever occurred. Meanwhile, the Purchaser bought and paid for

the Sale Assets, and has taken significant actions in reliance theron, yet is deprived of dominion

and control over them.

       46.     With the Debtor in control of the Sale Assets, the Purchaser lacks any assurance

that its Aiwa brand is being operated to acceptable standards. If the Debtor is selling defective

products, providing inadequate customer support, or failing to maintain sufficient inventory

levels, the value of the brand will suffer. The Purchaser has serious doubts about whether, given

the Debtor’s poor track record, it is capable of staving off irreparable harm to the Sale Assets.

       47.     In contrast, immediately following execution of the Consummation Documents,

the Purchaser began to turn a new page in the future of the Aiwa brand. With the reasonable

understanding that the Asset Sale was complete, and under tight pressure to get products

approved by trading partners and manufactured in time for the holiday season, the Purchaser

ordered over $1 million dollars in Aiwa-branded products. If the Purchaser has to wait months

for a determination whether it has the right to sell these products, its investment will be

irreparably lost: a palpable, irreparable injury to a company whose only “fault” was to believe

that a court order and documents signed by a court-appointed receiver meant what they said.

       48.     Still more prejudice will result if the Purchaser is required to spend money

litigating the interpretation of the Agreed Order Appointing Receiver in the bankruptcy court. As
1150665_3                                                                                           16
  Case 21-07702          Doc 21     Filed 07/08/21 Entered 07/08/21 23:08:14             Desc Main
                                    Document      Page 20 of 22



the Seventh Circuit recognized in Fernstrom, the prejudice to non-debtor parties, and

consequently the imperative to lift the automatic stay, is immense in situations where the

pending non-bankruptcy litigation has reached an advanced stage:

          A decision continuing the application of the stay to IBM’s action would cause it
          great prejudice by forcing it, in effect, to write off the expenses it incurred in
          litigating its case against [the debtor] to the eve of trial. Where the stayed non-
          bankruptcy litigation has reached an advanced stage, courts have shown a
          willingness to lift the stay to allow the litigation to proceed. The attention paid to
          the stage to which the non-bankruptcy litigation has progressed is based on the
          sound principle that the further along the litigation, the more unfair it is to force
          the plaintiff suing the debtor-defendant to duplicate all of its efforts in the
          bankruptcy court. Given the advanced stage that IBM’s district court action
          reached before [the debtor] asserted the stay, this factor weighs heavily in favor of
          modifying the stay to allow IBM’s action to proceed.

Fernstrom, 938 F.2d at 737-36 (internal citations and quotation marks omitted) (emphases

added).

          49.     As in Fernstrom, forcing the Purchaser to duplicate its efforts and acquaint an

entirely new judge with the complicated facts and law at issue would be inefficient and

unnecessarily costly, given the Texas Court’s ability to provide a ready answer in a fraction of

the time, at a minimal legal expense.

          C.     The Purchaser has much more than a “probability” of prevailing on the
                 merits.

          50.    As one bankruptcy judge in this district recently observed, the showing needed to

satisfy the third Fernstrom prong—a probability of prevailing on the merits—is “very slight.”

D/C Distrib., 617 B.R. at 615 (citing In re Vitreous Steel Prods. Co., 911 F.2d 1223, 1234 (7th

Cir. 1990); In re Rexene Prods. Co., 141 B.R. 574, 578 (Bankr. D. Del. 1992)). Indeed, the

Fernstrom court itself found this factor satisfied where the contemplated action was “not

frivolous.” Fernstrom, 938 F.2d at 736.




1150665_3                                                                                           17
  Case 21-07702       Doc 21      Filed 07/08/21 Entered 07/08/21 23:08:14             Desc Main
                                  Document      Page 21 of 22



       51.     The best evidence that the Purchaser’s contemplated action is not frivolous is the

language of the Agreed Order Appointing Receiver itself. There, again, in an order negotiated by

and agreed to by the Debtor, and entered by the Court, the Receiver is authorized to

       With the consent of Lender, take any and all actions necessary to use, convert,
       process and market the Collateral or the resulting products or services for the
       highest and best value, including, but not limited to sale of the Collateral by
       auction and/or assisting Lender with disposition of the Collateral . . . .

Agreed Order Appointing Receiver, Ex. D hereto, at 3, para. (g) (emphasis added).

       52.     The Receiver, in other words, was expressly authorized to sell the Sale Assets.

This should be sufficient for the Asset Sale to stand, but the Receiver further solidified the sale

by reporting the competing offers to the Court, indicating which one he was inclined to accept,

and obtaining the Court’s assent to proceed. See Yount v. Fagin, 244 S.W. 1036, 1041-42 (Tex.

Civ. App. 1922) (upholding sale where receiver had explained terms of sale to court and court

manifested its permission to proceed). And then there are the Consummation Documents—eight

separate executed instruments of transfer providing unconditionally that the Sale Assets were

conveyed to the Purchaser. In the face of this evidence of the Asset Sale’s consummation, it is

the Debtor’s case, not the Purchaser’s, that approaches the line of frivolity.

       53.     Moreover, from the Purchaser’s perspective, “prevailing on the merits” can be

understood as merely getting a determination from the Texas Court as to whether the Asset Sale

was consummated. Of course the Purchaser desires that the Texas Court will verify the sale was

consummated, but any form of certainty would be preferable to the paralysis in which the

Purchaser (not to mention the entire Chapter 11 Case) finds itself.

VI.    NOTICE

       54.     Bankruptcy Rule 4001(a)(1) provides that, in a Chapter 11 reorganization where

no committee has been appointed, a motion for relief from the automatic stay must be served on



1150665_3                                                                                             18
  Case 21-07702        Doc 21     Filed 07/08/21 Entered 07/08/21 23:08:14              Desc Main
                                  Document      Page 22 of 22



each of the creditors included in the debtor’s list of twenty largest creditors pursuant to

Bankruptcy Rule 1007(d).

       55.     This Court’s Third Amended General Order No. 20-03 suspends in part the Local

Rule governing service of motions, and requires all motions to be served at least seven (7) days

before the date of presentment.

       56.     The Purchaser has served this Motion, on seven (7) days’ notice, via CM/ECF or

regular U.S. mail, upon (a) the Debtor; (b) the Subchapter V Trustee; (c) the United States

Trustee for Region 11; (d) each of the creditors listed in the Debtor’s list of its twenty largest

creditors, at the addresses specified therein; and (e) all other parties who have appeared or

requested service via CM/ECF in the Chapter 11 Case.

VII.   CONCLUSION

       57.     For the reasons stated above, the Purchaser requests that the Court (a) modify the

automatic stay to permit the Purchaser to obtain an determination from the Texas Court as to

whether the Asset Sale was consummated; (b) find that the 14-day stay pursuant to Bankruptcy

Rule 4001(a)(3) is inapplicable; and (c) grant such other and further relief as is just.

                                               Respectfully Submitted,

                                               AIWA HOLDINGS, LLC,
                                               a California limited liability company

                                               By: /s/ Adam P. Silverman
                                                       One of its attorneys

Adam P. Silverman, Esq. (ARDC # 6256676
Alexander F. Brougham, Esq. (ARDC #6301515)
ADELMAN & GETTLEMAN, LTD.
53 W. Jackson Blvd., Suite 1050
Chicago, Illinois 60604
Tel. (312) 435-1050
Counsel for Aiwa Holdings, LLC




1150665_3                                                                                            19
